IN THE COURT OF CRIMINAL APPEALS
                              OF TEXAS

                                   NO. WR–71,070–03


                  EX PARTE STEPHEN DALE BARBEE, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                       FROM TARRANT COUNTY


       KEEL, J., delivered the opinion of the Court in which KELLER, P.J., and HERVEY,
RICHARDSON, SLAUGHTER, and MCCLURE, JJ., joined. YEARY and NEWELL, JJ., joined
Part VI of the Court’s opinion and otherwise concurred. WALKER, J., filed a concurring
opinion.


                                       OPINION

       This is a subsequent application for writ of habeas corpus filed pursuant to Texas

Code of Criminal Procedure Article 11.071, Section 5. Applicant seeks relief under

McCoy v. Louisiana, 138 S. Ct. 1500 (2018), which he claims was a previously

unavailable legal basis for his claim. We filed and set his application to address whether

he is entitled to relief under McCoy. We conclude that the legal basis for the current

claim was previously available, and even if it were not, Applicant fails to allege facts that
                                                                               Barbee–Page 2

would entitle him to relief under McCoy. Consequently, we dismiss this subsequent

application as an abuse of the writ. TEX. CODE CRIM. PROC. art. 11.071 § 5(c).

I. Article 11.071, Section 5

       Unless an applicant for a writ of habeas corpus meets a very fine-tuned exception,

he is limited to one full and fair opportunity to present any claims that may entitle him to

relief from his judgment or sentence. Ex parte Kerr, 64 S.W.3d 414, 418-19 (Tex. Crim.

App. 2002). “[E]verything you can possibly raise the first time, we expect you to raise it

initially, one bite of the apple, one shot.” Id. (quoting S.B. 440, Acts 1005, 74th Leg.,

codified at TEX. CODE CRIM. PROC. art. 11.071 (Presentation by Representative Pete

Gallego at second reading of S.B. 440 on the floor of the House of Representatives, May

18, 1995)).

       Applicant relies on the “previously unavailable legal basis” exception to the bar

against subsequent applications. Under that exception, we may consider the merits of a

subsequent application if it contains sufficient specific facts establishing that the claim

has not been and could not have been previously presented because the legal basis for the

claim was unavailable when the previous application was filed. The exception says:

       (a) If a subsequent application for a writ of habeas corpus is filed after
       filing an initial application, a court may not consider the merits of or grant
       relief based on the subsequent application unless the application contains
       sufficient specific facts establishing that:

       (1) the current claims and issues have not been and could not have been
       presented previously in a timely initial application or in a previously
       considered application filed under this article or Article 11.07 because the
       factual or legal basis for the claim was unavailable on the date the applicant
                                                                                 Barbee–Page 3

       filed the previous application[.]

TEX. CODE CRIM. PROC. art. 11.071 § 5(a)(1).

       A legal basis was previously unavailable if it “was not recognized by or could not

have been reasonably formulated from a final decision of” a relevant court “on or before”

the date the previous application was filed. TEX. CODE CRIM. PROC. art. 11.071 § 5(d).

A legal basis was previously available if it “could have been rationally fashioned” from

relevant precedent, Ex parte Navarro, 538 S.W.3d 608, 615 (Tex. Crim. App. 2018)

(construing same language as found in Texas Code of Criminal Procedure Article 11.07,

Section 4(a)(1) and rejecting challenge to adequacy of juvenile transfer order), or if it is

founded on “familiar principles articulated in earlier cases” from relevant courts. See Ex

parte St. Aubin, 537 S.W.3d 39, 45 (Tex. Crim. App. 2017) (rejecting multiple-

punishments, double-jeopardy claim in subsequent writ because legal basis was

previously available). The likelihood of a claim’s success is irrelevant to determining

whether its legal basis was previously unavailable. Navarro, 538 S.W.3d at 615. But a

legal basis was previously unavailable if subsequent case law makes it easier to establish

the claim and renders inapplicable factors that had previously been weighed in evaluating

its merits. See Ex parte Chavez, 371 S.W.3d 200, 207 (Tex. Crim. App. 2012) (holding

that the legal basis for a due process violation based on the State’s unknowing use of

false testimony was previously unavailable).

       In addition to establishing the previous unavailability of the legal basis for his

claim, the applicant must allege facts that, if true, would entitle him to relief on that basis.
                                                                             Barbee–Page 4

See Ex parte Staley, 160 S.W.3d 56, 63 (Tex. Crim. App. 2005) (per curiam).

       Applicant claims that his attorney violated his Sixth Amendment right to

assistance of counsel by making a strategic concession of his guilt over his express

objection. He argues that the legal basis for his claim was unavailable until 2018 when

the Supreme Court issued its opinion in McCoy, 138 S. Ct. 1500. But the legal basis for

Applicant’s claim could have been reasonably formulated from existing precedent

because McCoy was the logical extension of Florida v. Nixon, 543 U.S. 175 (2004),

based on the factual distinctions—not legal ones—between the two cases. Furthermore,

Applicant does not allege facts that would entitle him to relief under McCoy’s terms even

if it were a previously unavailable legal basis for his claim. Consequently, we must

dismiss his application. TEX. CODE CRIM. PROC. art. 11.071 § 5(c).

II. Applicant’s Confessions and Trial

       Applicant was charged with capital murder for killing his pregnant ex-girlfriend,

Lisa Underwood, and her seven-year-old son, Jayden, in the same criminal transaction.

       Lisa was reported missing when she failed to show up for her baby shower. At her

home, police found no signs of forced entry, but blood—later identified as hers—was on

the walls, the furniture, and the floor in the living room. More blood was on the floor of

the garage, and her car was gone.

       Early that same morning, a deputy saw Applicant on foot, wet and covered in

mud, near a creek. Applicant gave him a false name and fled into the nearby woods.

Two days later, Lisa’s car was found in the creek near which the deputy had encountered
                                                                              Barbee–Page 5

Applicant.

       Applicant became a suspect in Lisa and Jayden’s disappearance when police

learned that Applicant could be the father of Lisa’s unborn child. Lisa had been asking

Applicant to tell his wife about the pregnancy and to provide insurance for the child, but

Applicant refused to do so without a DNA test confirming that he was the father.

       Applicant confessed to the police that he had killed Lisa and Jayden and showed

them where he had buried the bodies. He also met with his wife, Trish Barbee, in the

interrogation room, and that meeting was recorded. Trish asked Applicant how he killed

Lisa, and he tearfully explained that he “held her down too long” and “it was an

accident.” He also admitted to his ex-wife that he had killed Lisa and Jayden but that he

had not meant to do so.

       Before trial, Applicant wrote a letter to his appointed attorneys recanting his

confessions. He stated that he initially told the police that he did not know what

happened to Lisa and Jayden, he was not there, and he did not do it. He told defense

counsel that the detective threatened him with the death penalty if he did not talk, so he

said the killings were an accident: he and Lisa got into an argument, she kicked him, he

hit her in the nose, he held her down too long, and he put his hand over Jayden’s face

until he stopped screaming. Applicant recanted his confessions and changed his story,

ultimately claiming that he was innocent of the murders. Applicant said he helped bury

the bodies after his ex-wife’s boyfriend and Applicant’s employee, Ron Dodd, killed Lisa

and Jayden.
                                                                             Barbee–Page 6

       Faced with Applicant’s confessions, defense counsel concluded that the “Dodd did

it” theory would not work at trial, and they instead pursued the theory that Lisa’s death

was accidental. This theory was supported by Applicant’s confessions and by the

medical examiner’s testimony.

       Dr. Marc Krouse, the medical examiner who performed the autopsy on Lisa,

testified that Lisa’s death resulted from traumatic asphyxiation, possibly caused by

smothering. He testified on cross-examination that, because Lisa was in a late stage of

pregnancy, she was susceptible to smothering and might have stopped breathing after as

little as thirty seconds of being held down.

       The defense attorney summarized the theory in closing argument:

       As hard as it is to say, the evidence from the courtroom shows that Stephen
       Barbee killed Jayden Underwood. There is no evidence to the contrary.
       The problem in the capital murder case is the evidence in this courtroom
       that you heard doesn’t show that Stephen Barbee had the conscious
       objective or desire or that he knew his conduct was reasonably certain to
       cause the result, those two definitions there. And it is supported by the
       testimony of the 25-year veteran of the medical examiner’s office, Dr. Marc
       Krouse. Dr. Krouse told you that he could not be sure when Lisa
       Underwood lost consciousness . . . And Stephen Barbee’s own words to his
       wife, it matches. That’s the problem from their standpoint. What he told
       Trish Barbee is I held her down too long. That’s exactly what matches the
       testimony of Dr. Marc Krouse. And as hard as it is to do, I submit to you
       that the evidence in this case, the conclusive beyond a reasonable doubt
       evidence, does not support an intentional or knowing murder for Lisa
       Underwood. Was he there? Yes. Did he hold her down? Yes. Did he
       know or intend that she was going to die or was that his conscious
       objective? The answer is no.

       The trial court charged the jury on the lesser-included offenses of murder and

manslaughter, but the jury found Applicant guilty of capital murder. Pursuant to the
                                                                                 Barbee–Page 7

jury’s answers to the special issues, the trial court sentenced Applicant to death.

         Applicant did not testify at trial or object to the defense strategy.

III. Relevant Procedural History

         We affirmed Applicant’s conviction and sentence on direct appeal. Barbee v.

State, No. AP–75,359, 2008 Tex. Crim. App. Unpub. LEXIS 900 (Tex. Crim. App., Dec.

10, 2008).

         In his 2008 initial writ application, Applicant claimed that his Sixth Amendment

right to the assistance of counsel was violated by trial counsel confessing his guilt to the

jury during closing argument without his knowledge or consent. Applicant alleged that

he was abandoned by counsel at the trial stage and that it was structural error, meaning

that prejudice should be presumed, citing United States v. Cronic, 466 U.S. 648 (1984).

         The trial court recommended that relief be denied and entered findings of fact and

conclusions of law, including that the right to effective assistance of counsel extends to

closing arguments, counsel’s decision to focus closing argument on the defensive theory

of accident was reasonable in light of the evidence admitted at trial, and Applicant was

provided adequate counsel in closing arguments. We agreed with the trial court’s

recommendation and denied relief with written order. Ex parte Barbee, No. WR-71,070-

01, 2009 Tex. Crim. App. Unpub. LEXIS 5 (Tex. Crim. App., Jan. 14, 2009). The

Supreme Court denied certiorari. Barbee v. Texas, 2009 U.S. LEXIS 5631 (Oct. 5,

2009).

         Applicant filed a subsequent writ in 2011, complaining that his ineffective
                                                                               Barbee–Page 8

assistance claim was analyzed under Strickland v. Washington, 466 U.S. 668 (1984),

rather than the Cronic standard under which the claim was brought. We dismissed the

2011 subsequent application as an abuse of the writ. Ex parte Barbee, No. WR-71,070-

02, 2013 Tex. Crim. App. Unpub. LEXIS 526 at *2 (Tex. Crim. App., May 8, 2013).

       Applicant also raised this issue in his 2015 federal habeas petition. He claimed

that counsel provided ineffective assistance by conceding his guilt to the jury without his

permission, and he characterized it as abandonment by counsel subject to the Sixth

Amendment standard in Cronic. Barbee v. Stephens, No. 4:09-CV-074-Y, 2015 U.S.

Dist. LEXIS 88060 at *86 (N.D. Tex., July 7, 2015). The District Court determined that

the claim was properly analyzed under Strickland rather than Cronic and denied the

claim. Barbee v. Stephens, 2015 U.S. Dist. LEXIS 88060 at *87 (“For Cronic to apply,

the attorney’s failure to subject the state’s case to meaningful adversarial testing must be

complete.”) (citing Wright v. Van Patten, 552 U.S. 120, 124 n.1 (2008)).

       After the Supreme Court issued its 2018 McCoy opinion, Applicant filed this

second subsequent application for writ of habeas corpus, claiming that his trial attorney

overrode his Sixth Amendment autonomy right to insist on his innocence. Because this is

a subsequent writ, the merits of Applicant’s claim cannot be considered unless it meets

the requirements of Article 11.071, Section 5.

IV. McCoy v. Louisiana

       McCoy applied longstanding jurisprudence related to defendant autonomy and

structural error to a “stark scenario,” holding that a capital murder defendant has the right
                                                                              Barbee–Page 9

to insist that his counsel refrain from admitting guilt of the charged offense. McCoy, 138

S. Ct. at 1510-11. The violation of that right “was complete when the [trial] court

allowed counsel to usurp control of an issue within McCoy’s sole prerogative[,]” thus

foreclosing any need to demonstrate prejudice. Id.

       McCoy was accused of having killed his estranged wife’s son, mother, and

stepfather, and the evidence against him was strong. Id. at 1505-06. But he maintained

that he was innocent and that the victims had been killed by police in a drug deal gone

bad. Id. at 1506. McCoy instructed his attorney to pursue an outright acquittal and not to

concede guilt, but the attorney saw that as a futile effort that would make the death

penalty inevitable. Id. McCoy protested to the trial court before and during trial that he

was innocent and that his attorney was “selling him out” by making the concession. Id.

McCoy’s protestations were futile. The trial court instructed the defense attorney to try

the case as he had planned, refused McCoy’s request for time to hire a new lawyer, and

cautioned McCoy against making outbursts in front of the jury. Id. at 1506-07.

       In opening statement the attorney told the jury, “my client committed three

murders.” Id. at 1507. In closing argument he said that McCoy was the killer and that he

took the burden off the prosecutor on that issue. Id. Defense counsel conceded at

punishment that McCoy committed the crimes but urged the jury to consider McCoy’s

mental and emotional issues. Id. On appeal McCoy argued that his constitutional rights

were violated by his attorney conceding guilt over his objections. Id. The Supreme

Court agreed.
                                                                               Barbee–Page 10

IV.A. Sixth Amendment Assistance of Counsel

       The Supreme Court noted that to gain the assistance of counsel, “a defendant need

not surrender control entirely to counsel.” Id. at 1508. The Sixth Amendment “speaks of

the ‘assistance’ of counsel, and an assistant, however expert, is still an assistant.” Id.

(quoting Faretta v. California, 522 U.S. 806, 819-20 (1975)). Trial management is the

attorney’s province, but some decisions belong to the defendant, for example: “whether

to plead guilty, waive the right to jury trial, testify in one’s behalf, and forgo an appeal.”

McCoy, 138 S. Ct. at 1508 (citing Jones v. Barnes, 463 U.S. 745, 751 (1983)).

       The Court concluded, “Autonomy to decide that the objective of the defense is to

assert innocence” is reserved for the defendant. McCoy, 138 S. Ct. at 1508. “Just as a

defendant may steadfastly refuse to plead guilty in the face of overwhelming evidence

against her, or reject the assistance of legal counsel despite the defendant’s own

inexperience and lack of professional qualifications, so may she insist on maintaining her

innocence at the guilt phase of a capital trial.” Id. McCoy derived the defendant’s right

to assert innocence against counsel’s advice from the defendant’s right to decide whether

to plead guilty and from his right to reject the assistance of counsel. Id. (quoting Faretta,

422 U.S. at 819 and citing Barnes, 463 U.S. at 751).

       Such decisions are not “about how best to achieve a client’s objectives; they are

choices about what the client’s objectives in fact are.” McCoy, 138 S. Ct. at 1508 (citing

Weaver v. Massachusetts, 137 S. Ct. 1899, 1908 (2017), and Martinez v. Court of Appeal

of Cal., Fourth Appellate Dist., 528 U.S. 152, 165 (2000) (Scalia, J., concurring in
                                                                              Barbee–Page 11

judgment)). When a defendant “expressly asserts that the goal of ‘his defense’ is to

maintain innocence of the charged criminal acts, his lawyer must abide by that objective

and may not override it by conceding guilt.” McCoy, 138 S. Ct. at 1509 (quoting and

emphasizing U.S. CONST. AMEND VI). Once McCoy communicated “to court and

counsel” that he “strenuously” objected to counsel’s proposed strategy, “a concession of

guilt should have been off the table.” McCoy, 138 S. Ct. at 1512.

       The McCoy majority dismissed the dissenting opinion’s claim about the rarity of

attorney-client disagreements over conceding guilt and noted that three state supreme

courts other than Louisiana’s had addressed the issue. Id. at 1510. It pointed out the

similarities of those cases to McCoy’s case, namely, “the defendant repeatedly and

adamantly insisted on maintaining his factual innocence despite counsel’s preferred

course: concession of the defendant’s commission of criminal acts and pursuit of

diminished capacity, mental illness, or lack of premeditation defenses.” Id. (citing

People v. Bergerud, 223 P.3d 686, 690-91 (Colo. 2010); Cooke v. State, 977 A.2d 803,

814 (Del. 2009); and State v. Carter, 14 P.3d 1138, 1141 (2000)). McCoy said that “these

were not strategic disputes” but “intractable disagreements about the fundamental

objective of the defendant’s representation.” McCoy, 138 S. Ct. at 1510. “In this stark

scenario, we agree with the majority of state courts of last resort that counsel may not

admit her client’s guilt of a charged crime over the client’s intransigent objection to that

admission.” Id. McCoy then turned its attention to prejudice.

IV.B. Structural Error/Presumed Prejudice
                                                                              Barbee–Page 12

       McCoy said counsel’s admission of a defendant’s guilt over his express objection

was structural error meriting a presumption of prejudice for “at least” two reasons: the

effects of the error are too hard to measure, and the right at issue is designed to protect

“the fundamental legal principle that a defendant must be allowed to make his own

choices about the proper way to protect his own liberty.” Id. at 1511 (quoting Weaver,

137 S. Ct. at 1908).

       McCoy opposed his counsel’s assertion of his guilt “at every opportunity, before

and during trial, both in conference with his lawyer and in open court.” McCoy, 138 S.

Ct. at 1509. McCoy had an outburst in court, objecting to his own counsel’s opening

statement. Id. at 1506-07. McCoy testified to facts in complete opposition to those

raised by his counsel. Id. at 1507. Defense counsel relieved the State of its burden to

prove guilt beyond a reasonable doubt. Id. And the trial court erred in knowingly

allowing defense counsel to violate McCoy’s Sixth Amendment rights. Id. at 1506. The

error was structural because it impacted the framework within which McCoy’s trial

proceeded. See United States v. Gonzalez-Lopez, 548 U.S. 140, 150 (2006) (violation of

certain rights is structural error when it impacts the framework within which the trial

proceeds). McCoy’s trial contrasted with Nixon’s, and that contrast justified the different

approaches to their cases.

IV.C. Nixon vs. McCoy

       Like McCoy, Nixon claimed that his attorney violated his Sixth Amendment right

to counsel by conceding his guilt without his consent. Nixon, 543 U.S. at 185. But
                                                                            Barbee–Page 13

Nixon did not expressly object to the strategy; when it was explained to him, he was

unresponsive. Id. at 181. This unresponsiveness was the key to the Supreme Court’s

rejection of the Florida court’s opinion that the attorney’s concession was presumptively

deficient performance and prejudicial.

       Nixon held that the concession was not unreasonable given Nixon’s

unresponsiveness. Id. at 189. “Nixon’s characteristic silence each time information was

conveyed to him, in sum, did not suffice to render unreasonable [his attorney’s] decision

to concede guilt and to home in, instead, on the life or death penalty issue.” Id. And

Nixon held that a presumption of prejudice would not be “in order based solely on a

defendant’s failure to provide express consent to a tenable strategy counsel has

adequately disclosed to and discussed with” him. Id. at 181. If Nixon had objected, then,

the concession might have been unreasonable and a presumption of prejudice might have

been warranted. Presented with such facts, McCoy took Nixon to its next logical step.

       McCoy noted that Nixon was not contrary to its holding but was distinguishable

because McCoy, unlike Nixon, adamantly objected to the admission of guilt at every

opportunity, before and during trial and in and out of court. McCoy, 138 S. Ct. at 1509.

If a defendant “declines to participate in his defense, then an attorney may permissibly

guide the defense pursuant to the strategy she believes to be in the defendant’s best

interest. Presented with express statements of the client’s will to maintain innocence,

however, counsel may not steer the ship the other way.” Id. (citing Gonzalez v. United

States, 553 U.S. 242, 254 (2008) (Scalia, J., concurring in judgment) (distinguishing
                                                                               Barbee–Page 14

“action taken by counsel over his client’s objection” from defendant’s failure to

personally express to the court his consent to waive certain rights)). Counsel “must still

develop a trial strategy and discuss it with her client, explaining why, in her view,

conceding guilt would be the best option.” McCoy, 138 S. Ct. at 1509 (citing Nixon, 543

U.S. at 178).

       Although both Nixon and McCoy claimed that their Sixth Amendment rights were

violated by counsel conceding guilt without their permission, the differences between

their trials yielded different analyses. McCoy did not have to show prejudice because,

unlike Nixon, (1) McCoy told his attorney that his defensive objective was to assert

innocence at trial, (2) he told the trial court before and during trial that his attorney was

conceding his guilt against his wishes, and (3) the trial court nevertheless allowed defense

counsel to make the concession, causing structural error.

V. The Legal Basis for Applicant’s McCoy Claim Was Previously Available

       McCoy was founded on “familiar legal principles” that dealt with the division of

labor between attorney and client, Barnes, 463 U.S. at 751, the duty of the attorney to

consult with his client about important matters, Nixon, 543 U.S. at 189, the client’s

exclusive right to make fundamental decisions about his own defense with the assistance

of counsel, Faretta, 422 U.S. at 819, and structural error, Gonzalez-Lopez, 548 U.S. at

150. See St. Aubin, 537 S.W.3d at 34.

       McCoy was a logical extension of Nixon and “could have been rationally

fashioned” from it. See Navarro, 538 S.W.3d at 615. Carter and Cooke demonstrated as
                                                                            Barbee–Page 15

much. See Carter, 14 P.3d 1138 (relying on, e.g., Faretta and Cronic to hold that guilt-

based defense imposed against defendant’s wishes violated Sixth Amendment right to

counsel); Cooke, 977 A.2d 803 (relying on, e.g., Faretta, Nixon, and Cronic to hold that

the defendant was denied counsel and presumptively prejudiced when his attorney

pursued a guilty-but-mentally-ill strategy over his objection).

       McCoy did not make it easier to establish a claim. See Chavez, 371 S.W.3d at

207. McCoy merely required factually what Nixon explicitly lacked: a defendant’s

express objections to a concession of guilt disregarded by counsel and court and aired

before a jury during trial. Since the structural error analysis flowed from those

requirements, McCoy’s presumption of prejudice was not an abandonment of factors

previously weighed, either; it was an addition of factors.

       Applicant argues that the legal basis for his claim was previously unavailable

because McCoy was the first case to uphold a defendant’s Sixth Amendment right to

decide the objective of his defense, and its focus on the defendant’s wishes represented a

departure from Strickland. Even so, that is not the test for a previously unavailable legal

basis. Applicant points to McCoy’s purported disclaimer of Supreme Court ineffective-

assistance-of-counsel (IAC) jurisprudence where it said, “Because a client’s autonomy,

not counsel’s competence, is in issue, we do not apply our [IAC] jurisprudence,

[Strickland, 466 U.S. 668] or [Cronic, 466 U.S. 648].” McCoy, 138 S. Ct. at 1510-11.

But that disclaimer related to the showing of prejudice “ordinarily” required for IAC

claims. Id. at 1511. The violation of McCoy’s right was “complete” when the trial court
                                                                                Barbee–Page 16

allowed it to occur, and a showing of prejudice was thus unnecessary. Id. Significantly,

McCoy did not cite Nixon in connection with its disclaimer and instead contrasted it

based on the factual differences between the two cases. McCoy, 138 S. Ct. at 1509.

       The legal basis for Applicant’s current claim was previously available under the

terms of Article 11.071, Section 5. Even if it were not previously available, Applicant

does not allege sufficient facts to show that his claim meets the requirements of McCoy.

VI. Failure to Allege Sufficient Facts

       Applicant seeks to distinguish his McCoy claim from other such claims that have

been dismissed by this Court under Article 11.071, Section 5. Unlike those cases, he

argues, his application “contains extensive evidence demonstrating that he informed his

lawyers that he wished to maintain his innocence.” But it does not. His exhibits include

evidence that he told various people, including his attorneys, that he was innocent, he

would not plead guilty, and Dodd killed Lisa and Jayden; he told the forensic psychiatrist

that he would rather be executed than have his mother see him “plead guilty”; he

complained to the trial court about a “breakdown in communication” with his attorneys;

his attorney did not “explicitly” tell him that his closing argument would concede

Applicant’s identity as Lisa and Jayden’s killer; and Applicant was “shocked” when he

heard the argument. These facts demonstrate that Applicant told his attorneys that he was

innocent; they do not demonstrate that he told them that his defensive objective was to

maintain his innocence at trial. Thus, the application fails to allege facts that, if true,

would entitle him to relief under McCoy.
                                                                              Barbee–Page 17

VII. Conclusion

       The legal basis for Applicant’s claim was available when his previous applications

were filed, and Applicant has not alleged facts that, if true, would entitle him to relief

under McCoy. This subsequent application does not meet the requirements of Article

11.071, Section 5, and we dismiss it as an abuse of the writ under Section 5(c).



Delivered: February 10, 2021

Publish